Citation Nr: 0430185	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right hand shell fragment wound scars with 
posttraumatic degenerative joint disease of the wrist.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hand shell fragment wound scars with 
posttraumatic degenerative joint disease of the wrist.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
right hand shell fragment wound scars with posttraumatic 
degenerative joint disease of the wrist are manifested by 
minute, superficial, well-healed, nontender, asymptomatic 
scars.

2.  Throughout the period under consideration, the veteran's 
left hand shell fragment wound scars with posttraumatic 
degenerative joint disease of the wrist are manifested by 
minute, superficial, well-healed, nontender, asymptomatic 
scars.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right hand shell fragment wound scars with 
posttraumatic degenerative joint disease of the wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.321(b)(1), Part 4, §§ 4.71a, 4.118, Diagnostic 
Codes 5214, 5215 (2004); Diagnostic Codes 7802, 7803, 7804, 
7805 (prior to August 30, 2002); Diagnostic Codes 7801, 7802, 
7803, 7804 (effective from August 30, 2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for left hand shell fragment wound scars with 
posttraumatic degenerative joint disease of the wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.321(b)(1), Part 4, §§ 4.71a, 4.118, Diagnostic 
Codes 5214, 5215 (2004); Diagnostic Codes 7802, 7803, 7804, 
7805 (prior to August 30, 2002); Diagnostic Codes 7801, 7802, 
7803, 7804 (effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A Casualty Message dated in January 1968 indicated that the 
veteran sustained fragmentation wounds to both hands from 
hostile mortar fire while in the Battalion Command Post Area.  
His condition and prognosis was indicated as excellent.  It 
was noted that the veteran was treated in the field and 
returned to duty.

A treatment note from M.R., M.D., dated June 2001 indicated 
that the veteran had a large ganglion cyst over the volar 
aspect of the right wrist.  There was no joint tenderness and 
he was able to flex the interphalangeal (IP) joint of the 
right thumb.  He stated at times he would have to manually 
flex it or straighten it back out.

Treatment record from B.C.S., M.D., dated July 2001 indicated 
that the veteran reported a six-month history of right 
basilar thumb and distal interphalangeal (DIP) discomfort 
with decreased range of motion and occasional snapping.  He 
described a remote injury in Vietnam 30 years prior due to 
shrapnel.  More recently, it was noted that there had been no 
injury or trauma.  The examiner noted that the right thumb 
demonstrated a nodule with tenderness over the A1 pulley.  He 
did have full range of motion without frank triggering in the 
thumb at this time.  The options for treatment included 
observation, cortisone injections, and surgical release, 
which were discussed with the veteran.  

At his January 2002 VA examination, the examiner noted that 
the veteran's file was thoroughly reviewed.  It was noted 
that the veteran sustained shrapnel wounds of his upper 
extremities in Vietnam.  These were very fine in nature and 
he was treated in the field and was returned to duty with no 
subsequent sick call visits relative to this injury.  It was 
indicated that the veteran then noted muscular dysfunction of 
his hands in 1995.  The veteran was evaluated by his local 
family physician in 1998 with a subsequent visit in June and 
July of last year.  These refer to difficulty flexing his 
right thumb for several months beginning in early 2001.  The 
family doctor noted a ganglion on the volar aspect of the 
right wrist with no limitation of motion of the wrist.  On a 
subsequent visit, he noted a trigger finger problem on the 
right thumb with mild decreased motion of the distal joint.  
No specific treatment was noted.  

The veteran complained of left thumb pain when he worked and 
the thumb pain was at the base of the first metacarpal.  The 
examination showed a one-half centimeter cyst at this first 
metacarpal/carpal joint.  There was no restriction of motion 
of the metacarpal/carpal joint and it easily flexed forty-
five degrees with motion at the interphalangeal and 
metacarpal phalangeal joints on the left thumb from zero to 
sixty degrees.  The thumb easily touched the base of the 
fifth finger with excellent strength and no evidence of any 
motor weakness.  There was no evidence of any trigger finger 
or nodule on the flexor tendon on examination of the left 
thumb.  Sensation was intact with no motor weakness.

The right thumb showed a one-centimeter ganglion, volar 
aspect of the right wrist on the radial side at the base of 
the thumb.  The right thumb once again had flexion of zero to 
forty-five degrees at the metacarpal/carpal joint with sixty 
degrees of flexion at the metacarpal phalangeal and 
interphalangeal joints.  All of these functions were without 
pain and without weakness.  The only objective finding on the 
right thumb besides the ganglion was a small nodule on the 
flexor tendon at the interphalangeal joint.  There was no 
locking observed on flexion of the right thumb.  There was no 
weakness on motion of the right thumb and there was excellent 
strength and intact sensation.  All joints of both hands and 
wrists moved easily with no lack of endurance or lack of 
coordination.  The wrists flexed seventy-five degrees and 
dorsiflexed seventy five degrees with ninety degrees of 
pronation and supination and full radial and ulnar deviation.  
These motions were without pain and without weakness.  There 
was no swelling over the wrists, and there was no local 
tenderness over the wrists.  The circumference of the 
forearms was 11.5 inches bilaterally with no muscle weakness.  
The examiner noted many minute scars over both forearms that 
were less than one eighth of an inch at the site of the shell 
fragment wounds.  These were all nontender and move freely 
and were superficial.

The final diagnosis indicated complaints of muscle 
dysfunction of his hands with onset in 1995.  There was a 
past history of multiple minute shell fragment wounds in both 
forearms while on active duty in 1967.  The examiner noted 
that his findings were of a small ganglion cyst at the base 
of the left first metacarpal and a large cyst at the base of 
the right thumb at the wrist and at the base of the first 
metacarpal.  There was a nodular tenosynovitis on the flexor 
tendons of the right thumb.  There was no significant 
disability relating to these cysts and tenosynovitis.  More 
likely than not, there was no direct connection between his 
current condition of his hands and his thumbs and the 
shrapnel wounds sustained in 1967.  X-rays showed mild 
degenerative joint disease of both wrists and there was no 
acute fracture or dislocation.  A small metallic foreign body 
was seen in the soft tissue near the distal end of the second 
metacarpal of the left hand.  

An April 2002 VA primary care note indicated that the veteran 
was seen with complaints of left wrist and hand paresthesias 
that he had had for many years after suffering a combat 
injury, for which he received a purple heart.  He reported 
intermittent problems with this extremity ever since combat 
35 years ago; however, he indicated he never proceeded in 
obtaining any compensation and pension.  He reported 
developing more pain and numbness to that left distal 
extremity and having difficulty holding things, with his left 
hand appearing to go to sleep as well.  

The examination showed some slight tenderness between the 
first and second metacarpal.  No significant swelling was 
noted.  X-rays showed metallic fragments, foreign body, at 
the lateral aspect of the distal end of the second 
metacarpal.  The veteran reported not having any injuries to 
that area prior to the combat injury.

The veteran was referred to physical therapy for EMG studies 
and also was advised to inquire as to the progress of his 
compensation and pension application.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated October 2001, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the October 2001 letter, VA 
outpatient treatment records were added to the record, the 
veteran submitted private medical records dated June and July 
2001, and the veteran was given a VA examination in November 
2002.  A rating decision was issued in July 2002 followed by 
a statement of the case in February 2003, and a supplemental 
statement of the case in April 2004.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service connected bilateral hand shell fragment wound 
scars with posttraumatic degenerative joint disease of the 
wrist degenerative are original claims placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d). For purpose of the present case, the 
criteria of moderate and moderately severe are pertinent. 
Under the rating criteria:

(1) Slight disability of muscles.

(i) Type of injury. Simple wound of muscle without 
debridement or infection.

(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs of 
muscle disability as defined in paragraph (c) of this 
section.

(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

It is noted that there is no medical evidence of muscle 
injury due to the veteran's shrapnel wound to the hands.  
Therefore, RO has rated the veteran's disability as 
limitation of motion of the wrist with post-traumatic 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5215.  Under Diagnostic Code 5215 a 10 percent disability 
evaluation is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2004).  Normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.

Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and poorly nourished with 
repeated ulcerations, warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).

Scars, which are superficial and tender and painful on 
objective demonstration, warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the Schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq.cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2004).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 1.  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2003).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 1.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802, Note 2.

Scars, superficial and unstable are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 38 C.F.R. § 
4.118, Diagnostic Code 7803, Note 1.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note 2.

Scars which are superficial and painful on examination are 
rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation (See § 4.68 of this part on the 
amputation rule.).  38 C.F.R. § 4.118, Diagnostic Code 7804, 
Note 2.

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).

Analysis

Applying the above criteria to the facts of this case, it is 
found that a preponderance of the evidence is against a 
higher evaluation for the veteran's bilateral wrist 
disability.

At his January 2002 VA examination, the final diagnosis 
indicated complaints of muscle dysfunction of his hands with 
onset in 1995.  There was a past history of multiple minute 
shell fragment wounds in both forearms while on active duty 
in 1967.  The examiner noted that his findings were of a 
small ganglion cyst at the base of the left first metacarpal 
and a large cyst at the base of the right thumb at the wrist 
and at the base of the first metacarpal.  There was a nodular 
tenosynovitis on the flexor tendons of the right thumb.  
There was no significant disability relating to these cysts 
and tenosynovitis.  More likely than not, there was no direct 
connection between his current condition of his hands and his 
thumbs and the shrapnel wounds sustained in 1967.  X-rays 
showed mild degenerative joint disease of both wrists and 
there was no acute fracture or dislocation.  A small metallic 
foreign body was seen in the soft tissue near the distal end 
of the second metacarpal of the left hand.  

The RO has applied Diagnostic Codes 7804 and 7805 for scars.  
However, the medical evidence does not show any tender and 
painful scars to warrant a 10 percent rating under Diagnostic 
Code 7804, nor is there any limitation of function due to any 
scars associated with the service-connected disability to 
warrant a compensable rating under Diagnostic Code 7805.  
There is also no evidence of superficial, poorly nourished 
scars with repeated ulceration to allow for a compensable 
rating under Diagnostic Code 7803.

In its April 2004 supplemental statement of the case, the RO 
provided the veteran with the new rating criteria, and rated 
his disability under both the old and new criteria.  Review 
of the veteran's wrist disabilities under both rating 
criteria reveals that there are no deep scars or scars that 
cause limited motion, a scar that has an area of 144 square 
inches or greater, unstable scars, painful scars or any 
limitation of function due to scars.  Therefore, an increased 
rating is also not warranted under any criteria (old and new) 
pertaining to impairment of the skin.

Moreover, there is no evidence of ankylosis of the veteran's 
wrists, so a rating under that diagnostic code is also 
inapplicable.  Accordingly, it is concluded that a rating in 
excess of the currently assigned 10 percent for each wrist is 
not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right hand shell fragment wound scars with posttraumatic 
degenerative joint disease of the wrist is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left hand shell fragment wound scars with posttraumatic 
degenerative joint disease of the wrist is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



